From Selma City Court.
Stone, C. J.
' 1. A mortgage, the description clause of which- is, “All of the crops ■of corn and cotton and crops*of every other name and description to be grown this year, 1882, in said county,” is sufficient to convey the crops grown by the mortgagor in that year in that county. It is not void for indefiniteness. The mortgagor could-convey such crops, and the fruitless intention of attempting the impossible will not be imputed.
2. Where a crop is mortgaged for advances to be made for the purpose of making it, and the same crop is mortgaged to pay an outstanding debt, although citing that it was for advances, the former mortgagor has the first lien, and will be preferred, the mortgagee in the antecedent debt mortgage coming after him. The lien of a landlord for rent is preferred to both of them.
3. A note given, which is in fact a renewal of purchase money, but ■called rent, is not rent.
•Beserved and remanded. — Southern Law Times.